RECEDED                              PD-1581-15
      *    4



          •L               NOV 30 2015

                DEN!S^ PACEECO, CLERK               NO.Qfi-lU-nrr>q<T- Q(?
   ^A EIGHTH COURT,pE APPEALS




               THE STATE OF TEXAS                 -             }           QFJEXAS
                                                                                  DEC 03 2015
                                         Pro Se Motion for Extension of Time' COURTof^SJ^ a„
                                    T0_FiLE PETITION for Disckftu^v Pro,Mt °JURT 0F «INAL APPEAL!
               TO THE HONORABLE COURT OF CRIMINAL APPEA^' AC°Sta' ^                                        ^ ^^
                       COMES NOW the Appellant/Petitioner in the above-styled and numbered cJZSd"** C,6rk
          respectfully moves this Honorable Court to extendthe time for filing the Appellant's Petition for
          Discretionary Review in this cause and in support thereofwould show to the Court the" '
          following:                                     • •f

                      1•      The style and number of this case in the Court of Appeals, is^TfrOWftS        v
          Ihejtmoflexgs, Appeal No.QB- iM ' CDQ^S" -CR.
                   2.         The style and number ofthe case in the trial court is: The State ofTexas v
DiVetO^^fe ;Cause No.130^from tte^Affl^ Distnct Court of
      -Dallas County, Texas.
—TCWUW CouHTV
                  3.         The Appellant was convicted of the felony offense of f£L0M fy fi^f <rerfcfr) op #
                  4.         Judgment was entered on l^L^Hmd punishment was assessed at ^/ST"               ^^^^
     years confinement and afine in the amount ofJ\[/j^
                 5.          The conviction was affirmed in the Court ofAppeals on r4QA/£lMfcG?_3?Q ^°'^



     PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY RFV.FW . Page
 -f»

             ,*• ^ dead,ine f„r ffling ^^^^                        for ^ ^ ^                  .__ ^
       cause is £^

             y- An extension oftime for aperiod ofsixty (60) days is reaped ,ha, would make
       the due date JiftlOflgV-f Xpr

            8      No prior request for an extension oftime has been made.
            1 The facts re.ied upon to show good cause for the reo.ues.ed extension are as
   -"-: TheAppehan.Petitionerwas represented by court appointed counse, during ,„e appea,
  ofth,s case to theCourt ofAppeais. After the conviction was affirmed, the tria, court refused to
  Woin, counse, ,„ ffle aPetition for Dictionary Review. Therefore, add.tiona, time is needed
  «» *e AppeUant/Petitioner to eitherprepare and fi,e the Petition pro se or to seek ,egaI
 assistance in filing the Petition.

          WHEREFORE, PREMISES CONS.DERED, the Appear,, /PenW resPec,fu„y
 requests tha, this Honorab.e Court extend time for f,,ing the Petition for Discretionary Review in
 tin's cause to J£^J0^L^1D____^.
                                             Respectfully submitted,


                                            (QjQLudJ^^m/wJ
                                            [Name]




mummm^i«, m^ „„m,F mF„ rmimmimmmam^Mm^ -r,,
                                      CERTIFICATE OF SERVICE

           The Appellant/Petitioner hereby certifies that atrue and correct copy of the foregoing
   Motion has been mailed to the Office ofthe Criminal District Attorney for^^^^^g^^

   mailed via U.S. mail, to the^trrnr^f^fini^n'Tm 'ifel?:fe^£"(^- .^N A^nci flue-,
                                                                             , ^i^tM f^r>i l u n x n   nvc,


   'ft* . IIPS £L,Pft^O^K
                  ,          iqgoi
                              .q.,,
         Mafe'S^Sa, on the-2H]^_ % oflW^g ,200$




                                                                  'M
                                              [Name]




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY RF.VIFW . Page J